DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 10 and 11 are objected to because of the following informalities:  Claims 10 and 11 are duplicates of claims 6 and 7 both having the same subject matter and dependency.  The examiner recommends cancelling claims 10 and 11 or amending the dependency.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 20060070185 issued to Rubio.

Regarding claim 12,
	Rubio discloses a bed (Rubio: FIG. 1 (10)) comprising a wedge shaped torso supporting section; (Rubio: FIG. 1 (22)) a wedge shaped leg supporting section; (Rubio: FIG. 1 (40, 42, 44)) and a pair of side rails fixed to the torso supporting section; (Rubio: FIG. 1 (26)) at least one of the side rails including a member configured to increase a cross-sectional size of the one side rail; (Rubio: FIG. 1 wherein (36, 30) may both be interpreted as members that increase a cross-sectional size of one side rail)

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 2, 4, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20060070185 issued to Rubio in view of U.S. Publication No. 20030150057 issued to Malstaff, and further in view of U.S. Patent No. 5035014 issued to Blanchard.
Regarding claim 1,
	Rubio discloses a bed (Rubio: FIG. 1 (10)) comprising a wedge shaped torso supporting section; (Rubio: FIG. 1 (22)) a wedge shaped leg supporting section; (Rubio: FIG. 1 (40, 42, 44)) and a pair of side rails fixed to the torso supporting section; (Rubio: FIG. 1 shows two pairs of two side rails refer to annotated figure below) … 
    PNG
    media_image1.png
    386
    596
    media_image1.png
    Greyscale

	Rubio does not appear to disclose at least one of the side rails including a member configured to increase a cross-sectional size of the one side rail; at least one of the side rails being of open foam material and including a passage extending into the open foam material, an insert in the passage providing structural support to the open foam material, the passage and insert being configured to collapse the side rail upon removal.
	However, Malstaff discloses at least one of the side rails including a member configured to increase a cross-sectional size of the one side rail; (Malstaff: FIG. 4 (402, 404) wherein the bladders may be interpreted as a member)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rubio with at least one of the side rails with a member configured to increase a cross-sectional size of one side rails as taught by Malstaff in order to conform to different adult human beings of different sizes in which one of ordinary skill in the art would have recognized as a predictable result.
	Blanchard discloses at least one of the side rails being of open foam material and including a passage extending into the open foam material, (Blanchard: FIG. 5 (42) see also col. 6 lines 63-68 and col. 7 lines 1-2) an insert in the passage providing structural support to the open foam material, the passage and insert being configured to collapse the side rail upon removal. (Blanchard: col. 4 lines 4-26 talk about an insert being used to fill a cavity with the insert having a different characteristic of the foam in order to change the deformity of the side rail. It further goes on to say that if you left the cavity empty the side rail would be prone to deformity or otherwise collapsing as required by the claim when the insert is otherwise removed.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the side rails of Rubio with a passageway and an insert as taught by Blanchard in order to vary the deformity characteristic of the side rail according to a user’s preference and to provide structural support for the foam side rail in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
	The Rubio/Malstaff/Blanchard rejection discloses the bed of claim 1 further comprising a pair of side rails on the leg supporting section, at least one of the side rails on the leg supporting section including a member configured to increase a cross-sectional size of the one side rail on the leg supporting section; at least one of the side rails on the leg supporting section being of open foam material and including a passage extending into the open foam material of the leg supporting section, an insert in the passage providing structural support to the one foam material of the leg supporting section, the passage and insert being configured to collapse the open foam material of the leg supporting section upon removal. (The examiner notes that the combination of all three references read on the prior art above since Blanchard discloses side rails that extend from a head end to a foot end of the bed, and Rubio discloses the wedge shaped support)
	Thus, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the side rails for the head portion of the support of Rubio in view of Blanchard and Malstaff for the foot support in Rubio for the purpose of improving the device in order to effectively constrain a child or adolescent to a bed in a fixed position in which one of ordinary skill in the art would have recognized as a predictable result

Regarding claim 4,
	The Rubio/Malstaff/Blanchard combination discloses the bed of claim 2 wherein the member configured to increase the cross-sectional size of the side rail of the leg supporting section comprises an inflatable member (Malstaff: FIG. 4 (402, 404) wherein the bladders may be interpreted as a member) and further comprising an equipment configured to add and withdraw a fluid from the inflatable member. (Malstaff: [0048])

Regarding claims 6 and 10,
	The Rubio/Malstaff/Blanchard combination discloses the bed of claim 1 wherein the passage is generally cylindrical and the insert comprises a cylinder. (Blanchard: FIG. 5 (42) the passage is cylindrical in nature.)

Regarding claim 8,
	 The Rubio/Malstaff/Blanchard combination discloses the bed of claim 1 wherein the member configured to increase the cross-sectional size of the side rail of the leg supporting section comprises an inflatable member (Malstaff: FIG. 4 (402, 404) wherein the bladders may be interpreted as a member) and further comprising an equipment configured to add and withdraw a fluid from the inflatable member. (Malstaff: [0048])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rubio, Malstaff and Blanchard in view of  U.S. Patent No. 6848137 issued to Barnes.

The Rubio/Malstaff/Blanchard combination discloses the bed of claim 2 wherein the wedge shape torso section comprises a first wedge shaped foam member, (Rubio: FIG. 1 (22)) the wedge shaped leg supporting section comprises a second wedge shaped foam member (Rubio: FIG. 1 (48)) … the wedge shaped torso section including a third wedge shaped foam member unconnected to and supporting the first wedge shaped foam member, (Rubio: FIG. 1 (22)) the wedge shaped leg supporting section including a fourth wedge shaped foam member unconnected to and supporting the second wedge shaped form member. (Rubio: FIG. 1 (48) refer also to [0022] “The upper and lower ends 12, 14 are preferably independent and unconnected, except for the action of the cover 16.”)
	Rubio does not appear to disclose the second wedge shaped foam member fixed to the first wedge shaped foam member.
	However, Barnes discloses the second wedge shaped foam member fixed to the first wedge shaped foam member. (Barnes: FIG. 1 (31) is connected to (17) which is connected to (11) which is also connected to (34))
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to connect the first wedge with the second wedge in a fixed manner in order to prevent the misplacement of the either one of the sections and to keep the invention together as a whole while still allowing customization of the height of the support by allowing the supporting wedge sections to remain unconnected in which one of ordinary skill in the art would have recognized as a predictable result.
	Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. (1969).  In this instant case the wedges of Rubio are unconnected except by the action of the cover (16).  Thus, one may want to have at least part of the invention connected together to avoid loss and at the same time keep parts of it unconnected in order to allow for customization.  In addition, Rubio further suggests that the wedges “preferably unconnected” which means there are embodiments where they are connected.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rubio, Malstaff and Blanchard in view of U.S. Publication No. 20020078507 issued to Pearce.

	The Rubio/Malstaff/Blanchard combination discloses the bed of claim 1.
	Blanchard doesn’t explicitly mention where the insert comprises an inflatable member.
	Blanchard talks about the insertion of a “solid” member in order to avoid deformability in col. 6 lines 63-68 and col. 7 lines 1-2.
	Pearce discloses a foam folded over and bonded to an air bladder in [0021] and as well as in FIGS. 1A-1D that shows a bladder inside a passageway which inflates.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to insert a bladder in the passage way in the Rubio/Blanchard combination as taught by Pearce in order to allow for various deformation possibilities of the side rail which is already taught in Blanchard in which one of ordinary skill in the art would have recognized as a predictable result.


Claims 1, 2, 5, 9, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20060070185 issued to Rubio in view of U.S. Patent No. 5035014 issued to Blanchard.



Regarding claim 1,
	Rubio discloses a bed (Rubio: FIG. 1 (10)) comprising a wedge shaped torso supporting section; (Rubio: FIG. 1 (22)) a wedge shaped leg supporting section; (Rubio: FIG. 1 (40, 42, 44)) and a pair of side rails fixed to the torso supporting section; (Rubio: FIG. 1 (26)) at least one of the side rails including a member configured to increase a cross-sectional size of the one side rail; (Rubio: FIG. 1 wherein (36, 30) may both be interpreted as members that increase a cross-sectional size of one side rail) at least one of the side rails being of open foam material (Rubio: [0022] “As will become apparent, the foam or inflatable structure of this invention may be placed inside a crib or on a toddler's bed and thereby provide a sleeping surface for a child.” Wherein the side rails are made of foam material.)
	Rubio does not appear to disclose at least one of the side rails being of open foam material and including a passage extending into the open foam material, an insert in the passage providing structural support to the open foam material, the passage and insert being configured to collapse the side rail upon removal.
	However, Blanchard discloses at least one of the side rails being of open foam material and including a passage extending into the open foam material, (Blanchard: FIG. 5 (42) see also col. 6 lines 63-68 and col. 7 lines 1-2) an insert in the passage providing structural support to the open foam material, the passage and insert being configured to collapse the side rail upon removal. (Blanchard: col. 4 lines 4-26 talk about an insert being used to fill a cavity with the insert having a different characteristic of the foam in order to change the deformity of the side rail. It further goes on to say that if you left the cavity empty the side rail would be prone to deformity or otherwise collapsing as required by the claim when the insert is otherwise removed.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the side rails of Rubio with a passageway and an insert as taught by Blanchard in order to vary the deformity characteristic of the side rail according to a user’s preference and to provide structural support for the foam side rail in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
	The Rubio/Blanchard rejection discloses  the bed of claim 1 further comprising a pair of side rails on the leg supporting section, at least one of the side rails on the leg supporting section including a member configured to increase a cross-sectional size of the one side rail on the leg supporting section; at least one of the side rails on the leg supporting section being of open foam material and including a passage extending into the open foam material of the leg supporting section, an insert in the passage providing structural support to the one foam material of the leg supporting section, the passage and insert being configured to collapse the open foam material of the leg supporting section upon removal. (The examiner notes that the combination of both references read on the prior art above since Blanchard discloses side rails that extend from a head end to a foot end of the bed, and Rubio discloses the wedge shaped support)
	Thus, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the side rails for the head portion of the support of Rubio in view of Blanchard for the foot support in Rubio for the purpose of improving the device in order to effectively constrain a child or adolescent to a bed in a fixed position in which one of ordinary skill in the art would have recognized as a predictable result.
Regarding claim 5,
	The Rubio/Blanchard combination discloses the bed of claim 2.
	Rubio does not appear to disclose wherein the side rail includes a pocket and the member configured to increase the cross-sectional size of the side rail of the leg supporting section includes a wedge inserted into the pocket. 
	However, Blanchard discloses a cover (FIG. 4 (50) which has a pocket where the side rails go in.  The examiner has interpreted the cover to be a part of the side rail and notes that the combination of Blanchard and Rubio read on this limitation since Rubio discloses a wedge shape member (see claim 1 alt. rejection) and Blanchard discloses a cover with a pocket designed to cover the side rail)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rubio by providing a cover from Blanchard that would create a pocket for the member to go into in order to provide extra protection to the side rail should a child vomit or spill something on the supporting structure in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 9,
	 The Rubio/Blanchard combination discloses the bed of claim 1.
	Rubio does not appear to disclose wherein the side rail includes a pocket and the member configured to increase the cross-sectional size of the side rail of the leg supporting section includes a wedge inserted into the pocket. 
	However, Blanchard discloses a cover (FIG. 4 (50) which has a pocket where the side rails go in.  The examiner has interpreted the cover to be a part of the side rail and notes that the combination of Blanchard and Rubio read on this limitation since Rubio discloses a wedge shape member (see claim 1 alt. rejection) and Blanchard discloses a cover with a pocket designed to cover the side rail)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rubio by providing a cover from Blanchard that would create a pocket for the member to go into in order to provide extra protection to the side rail should a child vomit or spill something on the supporting structure in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 14,
	Rubio discloses the bed of claim 12.
	Neither reference appears to disclose wherein the one side rail includes a pocket and the member configured to increase the cross-sectional size of the side rail of the leg supporting section includes a wedge inserted into the pocket.
	However, Blanchard discloses a cover (FIG. 4 (50)) which has a pocket where the side rails go in.  The examiner has interpreted the cover to be a part of the side rail and notes that the combination of Blanchard and Rubio read on this limitation since Rubio discloses a wedge shape member and Blanchard discloses a cover with a pocket designed to cover the side rail)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rubio by providing a cover from Blanchard that would create a pocket for the member to go into in order to provide extra protection to the side rail should a child vomit or spill something on the supporting structure in which one of ordinary skill in the art would have recognized as a predictable result.
Regarding claim 15,
	Rubio discloses a bed (Rubio: FIG. 1 (10)) comprising a wedge shaped torso supporting section; (Rubio: FIG. 1 (22)) a wedge shaped leg supporting section; (Rubio: FIG. 1 (40, 42, 44)) and a pair of side rails on the torso supporting section; (Rubio: FIG. 1 shows two pairs of two side rails refer to annotated figure below) at least one of the side rails being of open foam material (Rubio: [0022] “As will become apparent, the foam or inflatable structure of this invention may be placed inside a crib or on a toddler's bed and thereby provide a sleeping surface for a child.”  Wherein the side rails are made of foam material.) and including a passage extending into the open foam material, an insert in the passage providing structural support to the open foam material, the passage and insert being configured to collapse the side rail upon removal of the insert.
	Rubio does not appear to disclose and including a passage extending into the open foam material, an insert in the passage providing structural support to the open foam material, the passage and insert being configured to collapse the side rail upon removal of the insert.
	However, Blanchard discloses at least one of the side rails being of open foam material and including a passage extending into the open foam material, (Blanchard: FIG. 5 (42) see also col. 6 lines 63-68 and col. 7 lines 1-2) an insert in the passage providing structural support to the open foam material, the passage and insert being configured to collapse the side rail upon removal. (Blanchard: col. 4 lines 4-26 talk about an insert being used to fill a cavity with the insert having a different characteristic of the foam in order to change the deformity of the side rail.  It further goes on to say that if you left the cavity empty the side rail would be prone to deformity or otherwise collapsing as required by the claim when the insert is otherwise removed.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the side rails of Rubio with a passageway and an insert as taught by Blanchard in order to vary the deformity characteristic of the side rail according to a user’s preference and to provide structural support for the foam side rail in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 16,
	The Rubio/Blanchard combination discloses the bed of claim 15 wherein the passage is generally cylindrical and the insert comprises a cylinder. (Blanchard: col. 6 lines 63-68 and col. 7 lines 1-2 talk about the cavity (42) which has a generally circular shape and talks about the insert filling the cavity as a whole which would otherwise be shaped like a cylinder when considered in a 3 dimensional space.)

Regarding claim 20,
	 The Rubio/Blanchard combination discloses the bed of claim 19 wherein the passage is of non-circular shape. (Blanchard: col. 6 lines 63-68 and col. 7 lines 1-2 where it talks about the passage being of an arcuate or rectangular shape)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rubio in view of U.S. Publication No. 20030150057 issued to Malstaff.

Rubio discloses the bed of claim 12.
	Rubio does not appear to disclose wherein the member configured to increase the cross-sectional size of the side rail of the leg supporting section comprises an inflatable member and further comprising an equipment configured to add and withdraw a fluid from the inflatable member. 
	Malstaff discloses wherein the member configured to increase the cross-sectional size of the side rail of the leg supporting section comprises an inflatable member (Malstaff: FIG. 4 (402, 404) wherein the bladders may be interpreted as a member) and further comprising an equipment configured to add and withdraw a fluid from the inflatable member.  (Malstaff: [0048])
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rubio with at least one of the side rails with a member configured to increase a cross-sectional size of one side rails as taught by Malstaff in order to conform to different adult human beings of different sizes in which one of ordinary skill in the art would have recognized as a predictable result.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rubio and Blanchard in view of U.S. Publication No. 20020078507 issued to Pearce.

	The Rubio/Blanchard combination discloses the bed of claim 15 wherein the insert comprises an inflatable member.
	The Rubio/Blanchard combination discloses the bed of claim 1.
	Blanchard doesn’t explicitly mention where the insert comprises an inflatable member.
	Blanchard talks about the insertion of a “solid” member in order to avoid deformability in col. 6 lines 63-68 and col. 7 lines 1-2.
	Pearce discloses a foam folded over and bonded to an air bladder in [0021] and as well as in FIGS. 1A-1D that shows a bladder inside a passageway which inflates.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to insert a bladder in the passage way in the Rubio/Blanchard combination as taught by Pearce in order to allow for various deformation possibilities of the side rail which is already taught in Blanchard in which one of ordinary skill in the art would have recognized as a predictable result.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rubio and Blanchard in view of U.S. Publication No. 20180263375 issued to Stewart.

Regarding claim 18,
	The Rubio/Blanchard combination discloses the bed of claim 15, wherein the insert is of a cylinder of foam material (Blanchard: col. 6 lines 63-68 and col. 7 lines 1-2)
	Neither reference appears to disclose having a cover of material having a coefficient of friction lower than the foam material.
	However, Blanchard teaches placing covers over foams in its disclosure see FIG. 5 (50) in order to protect it from the outside environment.
	Stewart discloses a low friction cover placed over a foam pillow that has a lower coefficient than the foam itself (Stewart: [0023] “As such, the first fabric material might have a tight knit, weave, or other pattern that produces a substantially smooth texture that allows first cover 54 to slip over the contours of body 18 without catching on or creating undue friction with the first foam material when in use.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Blanchard to have a friction of low material as taught by Stewart in order to facilitate the placing of the cover over the foam side rails in which one of ordinary skill in the art would have recognized as a predictable result.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  Claim 19 contains subject matter specific to the location of the passage in the foam which is not disclosed in any of the prior art cited.  Blanchard only discloses a passage but the Blanchard in combination with Rubio does not imply where the location of the passage would be nor does it state how the insert straddles the dividing line.
	For these reasons, claim 19 is objected to because it contains subject matter that is specific to the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.O./Examiner, Art Unit 3673              

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673